DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, and Species B1 in the reply filed on 10/22/2021 is acknowledged.
Applicant indicates that claims 1-5, 7-12, 14, and 15 read on the elected invention and species. 
Claims 6, 13, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019 and 10/26/2021 were filed on or after the filing date of the application on 12/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: Applicant refers silicon nitride as SiN and Si3N4. It is unclear exactly what material applicant is intending to recite.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite “silicon nitride (SiN)”. This language is indefinite, because it is unclear if applicant intends to claim Si3N4, which is what is typically understood in the art as Silicon Nitride, silicon mononitride, typically written as SiN, or some other stoichiometric phase. Accordingly, the claim is indefinite, because it is unclear exactly what material applicant is attempting to claim. For the purpose of this Office Action, the Office will interpret the claim as allowing for Si3N4

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purnawirman et al. (US 2014/0269800 A1), hereafter Purnawirman.
Regarding claim 1, Purnawirman discloses a waveguide-confining layer for a photonic integrated circuit (PIC) die (Fig. 13D; [0105]), the waveguide-confining layer comprising: an oxide layer (See annotated Fig. 13D below; Fig. 11 element 1120) over a buried insulator layer (See annotated Fig. 13D below; Fig. 11 element 1110); a silicon-based optical confinement structure embedded within or positioned on the oxide layer (See annotated Fig. 13D below; Fig. 11 element 1112-1118); a first blocking layer and a second blocking layer over the oxide layer and separated from each other by a horizontal slot (See Fig. 13D below), wherein each of the first blocking layer and the second blocking layer includes a metal or an oxide ([0108] discloses the light gray of 1206 is SiO2); and a gain medium on the oxide layer and within the horizontal slot between the first blocking layer and the second blocking layer (Fig. 13D element 1208; [0108]), the gain medium including a material having a lower refractive index than each of the first blocking layer and the second blocking layer (Implicit based on the refractive index of Er that ranges from 1 to 1.285 and the blocking layer is formed of SiO2 with an refractive index ranging from 1.44-1.45 and Si3N4 with a refractive index ranging from 1.98-2.02), wherein the gain medium is vertically aligned with the silicon-based optical confinement structure (See annotated Fig. 13D below), and a portion of the oxide layer separates the gain medium from the silicon-based optical confinement structure (See annotated Fig. 13D below).

    PNG
    media_image1.png
    349
    318
    media_image1.png
    Greyscale

Regarding claim 2, Purnawirman further discloses the silicon-based optical confinement structure includes crystalline silicon (Si) or silicon nitride (SiN) ([0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Di Pasquale et al. (WO 2008/117249 A1), hereafter Di Pasquale.
Regarding claim 3, Purnawirman further discloses the gain medium includes aluminum oxide (Al2O3) doped with a rare earth metal (Fig. 1A element 140). Purnawirman does not explicitly disclose the first blocking layer and the second blocking layer includes copper (Cu) or aluminum (Al). However, Di In re Leshin, 125 USPQ 416.
Regarding claim 4, Purnawirman further discloses the second blocking layer includes silicon nitride (SiN) (See annotated Fig. 13D above; [0106]; [0108]), and the gain medium includes aluminum oxide (Al2O3) doped with a rare earth metal (Fig. 13D element 1208; [0106]). Purnawirman does not explicitly disclose the first blocking layer includes copper (Cu) or aluminum (Al). However, Di Pasquale discloses aluminate glass, which contains aluminum, as one type of know material for the blocking layers (pg. 19 ll. 1-2). The advantage is to select the material for its desired thermal and optical properties based on the desired performance of the device. Accordingly, it would have been obvious to modify the device disclosed by Purnawirman with the first blocking layer includes copper (Cu) or aluminum (Al) as disclosed by Di Pasquale in order to select the material for its desired thermal and optical properties based on the desired performance of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Mahgerefteh et al. (US 10132997 B2), hereafter Mahgerefteh.
Regarding claim 5, Purnawirman does not explicitly disclose a silicon nitride layer within the oxide layer, wherein the silicon-based optical confinement structure includes crystalline silicon (Si) and the silicon nitride layer is positioned vertically between the gain medium and the silicon-based optical confinement structure. However, Mahgerefteh discloses a silicon nitride layer within the oxide layer (Fig. 1 element 110), wherein the silicon-based optical confinement structure includes crystalline silicon (Si) (Fig. 1 element 106 and 108; col. 3 ll. 44-55 and col. 4 ll. 4-141) and the silicon nitride layer is positioned vertically between the silicon-based optical confinement structure and other optical elements (Fig. 1 element 110 is between 108 and 116). The advantage is to use known materials to achieve the desired guidance when considering fabrications limitations of the materials (col. 1 ll. 27-40). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Purnawirman with a silicon nitride layer within the oxide layer, wherein the silicon-based optical confinement structure includes crystalline silicon (Si) and the silicon nitride layer is positioned vertically between the gain medium and the silicon-based optical confinement structure as disclosed by Mahgerefteh in order to use known materials to achieve the desired guidance when considering fabrications limitations of the materials and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Jiyosefu et al. (JP H07-106671 A), hereafter Jiyosefu.
Regarding claim 7, Purnawirman does not explicitly disclose a horizontal width of the silicon-based optical confinement structure is greater than a horizontal width of the gain medium between the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Shtyrkova et al. (US 2018/0269653 A1), hereafter Shtyrkova.
Regarding claim 8, Purnawirman does not explicitly disclose an upper surface of the gain medium is substantially coplanar with an upper surface of each of the first blocking layer and the second blocking layer, and wherein a lower surface of the gain medium is substantially coplanar with a lower surface of each of the first blocking layer and the second blocking layer. However, Shtyrkova discloses an upper surface of the gain medium (Fig. 1B element 122) is substantially coplanar with an upper surface of each of the first blocking layer and the second blocking layer (See annotated Fig. 1B below), and wherein a lower surface of the gain medium (Fig. 1B element 122) is substantially coplanar with a lower surface of each of the first blocking layer and the second blocking layer (See annotated Fig. 1B below). The advantage, as is known in the art, is to create a planar surface allowing easier integration additional devices without additional planarization layers. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Purnawirman .

    PNG
    media_image2.png
    439
    593
    media_image2.png
    Greyscale

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Jiyosefu.
Regarding claim 9, Purnawirman discloses a photonic integrated circuit (PIC) die (Fig. 13D; [0105]) comprising: a semiconductor substrate (Fig. 13A element 1204; Fig. 13D black layer; [0106]), a buried insulator layer  (See annotated Fig. 13D above; Fig. 11 element 1110); an oxide layer (See annotated Fig. 13D above; Fig. 11 element 1120) over a buried insulator layer (See annotated Fig. 13D 2); and a gain medium on the oxide layer and within the horizontal slot between the first blocking layer and the second blocking layer (Fig. 13D element 1208; [0108]), the gain medium including a material having a lower refractive index than each of the first blocking layer and the second blocking layer (Implicit based on the refractive index of Er that ranges from 1 to 1.285 and the blocking layer is formed of SiO2 with an refractive index ranging from 1.44-1.45 and Si3N4 with a refractive index ranging from 1.98-2.02), wherein the gain medium is vertically aligned with the silicon-based optical confinement structure (See annotated Fig. 13D above), and a portion of the oxide layer separates the gain medium from the silicon-based optical confinement structure (See annotated Fig. 13D above); a waveguide optically coupled to the silicon-based optical confinement structure (Fig. 12 element 1220; [0106]). Purnawirman does not explicitly a back-end-of-line (BEOL) stack over the gain medium and the first blocking layer and the second blocking layer, wherein the BEOL stack includes a light source in optical alignment with the gain medium. However, Jiyosefu discloses a back-end-of-line (BEOL) stack over the gain medium and the first blocking layer and the second blocking layer, wherein the BEOL stack includes a light source in optical alignment with the gain medium (Fig. 3 element 50 is aligned with element 40 and over elements 40 and 44)2. The advantage, as is known in the art, is to provide an integrated pumping device. Accordingly, it would have 
Regarding claim 14, Jiyosefu further discloses a horizontal width of the silicon-based optical confinement structure is greater than a horizontal width of the gain medium between the first blocking layer and the second blocking layer (Fig. 4 shows element 42 having a greater width than element 40). The advantage, as is known in the art, is to control the coupling between the optical confinement structure and the gain medium.  Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Purnawirman in view of Jiyosefu with a horizontal width of the silicon-based optical confinement structure is greater than a horizontal width of the gain medium between the first blocking layer and the second blocking layer as disclosed by Jiyosefo in order to control the coupling between the optical confinement structure and the gain medium.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Jiyosefu, as applied to claim 9 above, in view of Di Pasquale.
Regarding claim 10, Purnawirman further discloses the gain medium includes aluminum oxide (Al2O3) doped with a rare earth metal (Fig. 1A element 140). Purnawirman in view of Jiyosefu do not explicitly disclose the first blocking layer and the second blocking layer includes copper (Cu) or aluminum (Al). However, Di Pasquale discloses aluminate glass, which contains aluminum, as one type of know material for the blocking layers (pg. 19 ll. 1-2). The advantage is to select the material for its desired thermal and optical properties based on the desired performance of the device. Accordingly, it In re Leshin, 125 USPQ 416.
Regarding claim 11, Purnawirman further discloses the second blocking layer includes silicon nitride (SiN) (See annotated Fig. 13D above; [0106]; [0108]), and the gain medium includes aluminum oxide (Al2O3) doped with a rare earth metal (Fig. 13D element 1208; [0106]). Purnawirman in view of Jiyosefu do not explicitly disclose the first blocking layer includes copper (Cu) or aluminum (Al). However, Di Pasquale discloses aluminate glass, which contains aluminum, as one type of know material for the blocking layers (pg. 19 ll. 1-2). The advantage is to select the material for its desired thermal and optical properties based on the desired performance of the device. Accordingly, it would have been obvious to further modify the device disclosed by Purnawirman in view of Jiyosefu with the first blocking layer includes copper (Cu) or aluminum (Al) as disclosed by Di Pasquale in order to select the material for its desired thermal and optical properties based on the desired performance of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Jiyosefu, as applied to claim 12 above, in view of Mahgerefteh.
Regarding claim 5, Purnawirman in view of Jiyosefu do not explicitly disclose a silicon nitride layer within the oxide layer, wherein the silicon-based optical confinement structure includes crystalline 3) and the silicon nitride layer is positioned vertically between the silicon-based optical confinement structure and other optical elements (Fig. 1 element 110 is between 108 and 116). The advantage is to use known materials to achieve the desired guidance when considering fabrications limitations of the materials (col. 1 ll. 27-40). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Purnawirman in view of Jiyosefu with a silicon nitride layer within the oxide layer, wherein the silicon-based optical confinement structure includes crystalline silicon (Si) and the silicon nitride layer is positioned vertically between the gain medium and the silicon-based optical confinement structure as disclosed by Mahgerefteh in order to use known materials to achieve the desired guidance when considering fabrications limitations of the materials and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Purnawirman in view of Jiyosefu, as applied to claim 9 above, in view of Shtyrkova.
Regarding claim 15, Purnawirman in view of Jiyosefu do not explicitly disclose an upper surface of the gain medium is substantially coplanar with an upper surface of each of the first blocking layer and the second blocking layer, and wherein a lower surface of the gain medium is substantially coplanar with a lower surface of each of the first blocking layer and the second blocking layer. However, Shtyrkova .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited.
Sec. 6.5.4 ll. 1-2 of Sze, Physics of Semiconductor Devices, recites “SOI. Unlike thin-film transistor, the top silicon layer of an SOI (silicon-on-insulator) wafer is high-quality single-crystalline material that is suitable for high-performance”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        11/20/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The cited portion describes an Si waveguide layer (106) with Si waveguides (108) and SiO2 cladding being formed on a silicon on insulator structure. As is known in the art, see, e.g., the cited portion of Sze in the Notice of References Cited, the silicon layer on a silicon on insulator structure is crystalline silicon.   
        2 Back-end-of-line is a stage of fabrication covering everything after the front-end-of-line stage. Front-end-of-line includes everything up to, but not including, interconnection of devices. Accordingly, “back-end-of-line” appears to be a product by process limitation that only limits the claim by the structure implied by the process step. The process step, appears to imply interconnections are formed between the stack and the waveguide structure. Because Fig. 3 shows element 50 being bonded to elements 40 and 44 by balls 60-63, it is properly considered a back-end-of-line stack. 
        3 The cited portion describes an Si waveguide layer (106) with Si waveguides (108) and SiO2 cladding being formed on a silicon on insulator structure. As is known in the art, see, e.g., the cited portion of Sze in the Notice of References Cited, the silicon layer on a silicon on insulator structure is crystalline silicon.